UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-07507 DWS Investments VIT Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2011 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2011 ANNUAL REPORT DWS INVESTMENTS VIT FUNDS DWS Equity 500 Index VIP Contents 3 Performance Summary 4 Management Summary 5 Portfolio Summary 6 Investment Portfolio 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 30 Information About Your Fund's Expenses 31 Tax Information 31 Proxy Voting 32 Investment Management Agreement Approval 35 Summary of Management Fee Evaluation by Independent Fee Consultant 37 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the Fund's performance to differ from that of the index. The Fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2011 Fund performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance figures for Classes A, B and B2 differ because each class maintains a distinct expense structure. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2011 are 0.33%, 0.58% and 0.73% for Class A, Class B and Class B2 shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Growth of an Assumed $10,000 Investment [] DWS Equity 500 Index VIP — Class A [] S&P 500® Index The Standard & Poor's 500® (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yearly periods ended December 31 Comparative Results (as of December 31, 2011) DWS Equity 500 Index VIP 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return % % -0.47 % % S&P 500 Index Growth of $10,000 $ Average annual total return % % -0.25 % % DWS Equity 500 Index VIP 1-Year 3-Year 5-Year Life of Class* Class B Growth of $10,000 $ Average annual total return % % -0.73 % % S&P 500 Index Growth of $10,000 $ Average annual total return % % -0.25 % % DWS Equity 500 Index VIP 1-Year 3-Year 5-Year Life of Class** Class B2 Growth of $10,000 $ Average annual total return % % -0.86 % % S&P 500 Index Growth of $10,000 $ Average annual total return % % -0.25 % % The growth of $10,000 is cumulative. * The Fund commenced offering Class B shares on April 30, 2002. Index returns began on April 30, 2002. ** The Fund commenced offering Class B2 shares on September 16, 2005. Index returns began on September 30, 2005. Management Summary December 31, 2011 Although concerns about the economic outlook and the potential impact of the European debt crisis periodically weighed on investor sentiment during the past 12 months, the Standard & Poor's 500® (S&P 500) Index finished 2011 with a total return of 2.11%.1 The Fund returned 1.83% during 2011 (Class A shares, unadjusted for contract charges). Since the Fund's investment strategy is to replicate the performance of the S&P 500 Index as closely as possible before the deduction of expenses, the Fund's return is normally close to the return of the index. The U.S. equity market began the annual period on a strong note, as the U.S. Federal Reserve Board's (the Fed's) stimulative "quantitative easing" initiative, signs of improving economic growth, strong corporate earnings and a more business-friendly political backdrop gave investors the green light to buy stocks through the first five months of the year.2 From that point, the investing backdrop gradually grew less favorable for three important reasons. The primary issue weighing on the market was the European debt crisis, which threatened the health of the region's banking sector and increased fears of a broader financial system collapse similar to what we witnessed in 2008-2009. At the same time, growth in China — which is generally seen as the engine of the world economy — slowed precipitously, raising fears that slackening growth was a worldwide phenomenon and not one limited to the developed markets. Even more relevant to the U.S. market, the domestic economy exhibited weakness in a number of areas. In response to these developments, the U.S. stock market (as represented by the S&P 500 Index) slipped lower during June and then plunged 13.78% in the third quarter. Larger, more stable companies such as those represented in the S&P 500 Index outperformed in this environment, but — as the double-digit loss would indicate — they were nonetheless hit hard in the downturn. The market subsequently staged a recovery in the fourth quarter following a pickup in a number of key economic indicators, enabling the index to finish the period virtually unchanged. The best-performing sectors for the full year were generally the more defensive areas of the market, such as utilities, consumer staples and health care.3 On the other side of the ledger, the worst performers were financials and the more economically sensitive market segments, such as materials and industrials. We continue to follow a passive strategy designed to provide returns that approximate those of the benchmark. Brent Reeder Senior Vice President, Northern Trust Investments, Inc., Subadvisor to the Fund 1 The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. "Standard & Poor's," "S&P," "S&P 500," "Standard & Poor's 500" and "500" are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the Fund's advisor. DWS Equity 500 Index VIP is not sponsored, endorsed, sold or promoted by Standard & Poor's, and Standard & Poor's makes no representation regarding the advisability of investing in the Fund. There is no guarantee that the Fund will be able to mirror the S&P 500 index closely enough to track its performance. 2 Quantitative easing is a type of monetary policy whereby governments buy government or other types of securities from the market in order to increase the money supply. 3 Consumer staples are the industries that manufacture and sell products such as food and beverages, prescription drugs, and household products. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 12/31/11 12/31/10 Common and Preferred Stocks 99% 99% Cash Equivalents* 1% 1% 100% 100% Sector Diversification (As a % of Common Stocks) 12/31/11 12/31/10 Information Technology 19% 19% Financials 14% 16% Energy 12% 12% Health Care 12% 11% Consumer Staples 11% 11% Industrials 11% 11% Consumer Discretionary 11% 10% Utilities 4% 3% Materials 3% 4% Telecommunication Services 3% 3% 100% 100% Ten Largest Equity Holdings (20.1% of Net Assets) 1. Exxon Mobil Corp. Explorer and producer of oil and gas 3.5% 2. Apple, Inc. Manufacturer of personal computers and communication solutions 3.3% 3. International Business Machines Corp. Manufacturer of computers and provider of information processing services 1.9% 4. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.8% 5. Microsoft Corp. Developer of computer software 1.7% 6. General Electric Co. A diversified company provider of services to the technology, media and financial industries 1.6% 7. Procter & Gamble Co. Manufacturer of diversified consumer products 1.6% 8. AT&T, Inc. Provider of communications services 1.6% 9. Johnson & Johnson Provider of health care products 1.6% 10. Pfizer, Inc. Manufacturer of prescription pharmaceuticals and nonprescription self-medications 1.5% Asset allocation, sector diversification, and holdings are subject to change. * In order to keep cash on hand to meet shareholder redemptions or other needs while maintaining exposure to the market, the Fund invests in futures contracts. For more complete details about the Fund's investment portfolio, see page 6. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio December 31, 2011 Shares Value ($) Common Stocks 99.3% Consumer Discretionary 10.6% Auto Components 0.3% BorgWarner, Inc.* Goodyear Tire & Rubber Co.* Johnson Controls, Inc. Automobiles 0.4% Ford Motor Co.* Harley-Davidson, Inc. Distributors 0.1% Genuine Parts Co. Diversified Consumer Services 0.1% Apollo Group, Inc. "A"* DeVry, Inc. H&R Block, Inc. Hotels Restaurants & Leisure 2.0% Carnival Corp. (Units) (a) Chipotle Mexican Grill, Inc.* Darden Restaurants, Inc. (a) International Game Technology Marriott International, Inc. "A" McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. (a) Yum! Brands, Inc. Household Durables 0.2% D.R. Horton, Inc. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp. "A" (a) Newell Rubbermaid, Inc. Pulte Group, Inc.* Whirlpool Corp. Internet & Catalog Retail 0.8% Amazon.com, Inc.* Expedia, Inc. Netflix, Inc.* (a) Priceline.com, Inc.* (a) TripAdvisor, Inc.* Leisure Equipment & Products 0.1% Hasbro, Inc. Mattel, Inc. (a) Media 3.1% Cablevision Systems Corp. (New York Group) "A" CBS Corp. "B" Comcast Corp. "A" Shares Value ($) DIRECTV "A"* Discovery Communications, Inc. "A"* Gannett Co., Inc. Interpublic Group of Companies, Inc. McGraw-Hill Companies, Inc. News Corp. "A" Omnicom Group, Inc. Scripps Networks Interactive "A" Time Warner Cable, Inc. Time Warner, Inc. (a) Viacom, Inc. "B" Walt Disney Co. (a) Washington Post Co. "B" (a) Multiline Retail 0.8% Big Lots, Inc.* Dollar Tree, Inc.* Family Dollar Stores, Inc. JC Penney Co., Inc. (a) Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Sears Holdings Corp.* (a) Target Corp. Specialty Retail 2.0% Abercrombie & Fitch Co. "A" AutoNation, Inc.* (a) AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Co., Inc. CarMax, Inc.* (a) GameStop Corp. "A"* Home Depot, Inc. Limited Brands, Inc. Lowe's Companies, Inc. O'Reilly Automotive, Inc.* Orchard Supply Hardware Stores Corp. "A"* Ross Stores, Inc. Staples, Inc. The Gap, Inc. Tiffany & Co. TJX Companies, Inc. (a) Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 0.7% Coach, Inc. NIKE, Inc. "B" Ralph Lauren Corp. VF Corp. (a) Consumer Staples 11.5% Beverages 2.7% Beam, Inc. Brown-Forman Corp. "B" Coca-Cola Co. (a) Shares Value ($) Coca-Cola Enterprises, Inc. Constellation Brands, Inc. "A"* Dr. Pepper Snapple Group, Inc. (a) Molson Coors Brewing Co. "B" PepsiCo, Inc. Food & Staples Retailing 2.4% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. Safeway, Inc. SUPERVALU, Inc. Sysco Corp. (a) Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. Food Products 1.9% Archer-Daniels-Midland Co. (a) Campbell Soup Co. (a) ConAgra Foods, Inc. Dean Foods Co.* General Mills, Inc. H.J. Heinz Co. (a) Hormel Foods Corp. Kellogg Co. Kraft Foods, Inc. "A" McCormick & Co., Inc. Mead Johnson Nutrition Co. Sara Lee Corp. The Hershey Co. The JM Smucker Co. Tyson Foods, Inc. "A" Household Products 2.3% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. Personal Products 0.2% Avon Products, Inc. Estee Lauder Companies, Inc. "A" Tobacco 2.0% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Energy 12.2% Energy Equipment & Services 2.0% Baker Hughes, Inc. Cameron International Corp.* Diamond Offshore Drilling, Inc. (a) FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.* National Oilwell Varco, Inc. Noble Corp.* Shares Value ($) Rowan Companies, Inc.* Schlumberger Ltd. Oil, Gas & Consumable Fuels 10.2% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. (a) Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc.* Devon Energy Corp. El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.* Spectra Energy Corp. Sunoco, Inc. Tesoro Corp.* Valero Energy Corp. Williams Companies, Inc. Financials 13.5% Capital Markets 1.8% Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. Charles Schwab Corp. (a) E*TRADE Financial Corp.* Federated Investors, Inc. "B" (a) Franklin Resources, Inc. Invesco Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. (a) The Goldman Sachs Group, Inc. Commercial Banks 2.6% BB&T Corp. (a) Comerica, Inc. Fifth Third Bancorp. First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. (a) PNC Financial Services Group, Inc. Shares Value ($) Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp. Wells Fargo & Co. Zions Bancorp. Consumer Finance 0.8% American Express Co. Capital One Financial Corp. (a) Discover Financial Services SLM Corp. Diversified Financial Services 2.7% Bank of America Corp. Citigroup, Inc. CME Group, Inc. "A" IntercontinentalExchange, Inc.* (a) JPMorgan Chase & Co. Leucadia National Corp. Moody's Corp. (a) NYSE Euronext The NASDAQ OMX Group, Inc.* Insurance 3.5% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc.* Aon Corp. Assurant, Inc. Berkshire Hathaway, Inc. "B"* Chubb Corp. Cincinnati Financial Corp. (a) Genworth Financial, Inc. "A"* Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. The Travelers Companies, Inc. Torchmark Corp. (a) Unum Group XL Group PLC Real Estate Investment Trusts 2.0% American Tower Corp. "A" (REIT) Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) Equity Residential (REIT) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) (a) Host Hotels & Resorts, Inc. (REIT) Kimco Realty Corp. (REIT) Plum Creek Timber Co., Inc. (REIT) (a) Shares Value ($) ProLogis, Inc. (REIT) Public Storage (REIT) Simon Property Group, Inc. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Weyerhaeuser Co. (REIT) Real Estate Management & Development 0.0% CBRE Group, Inc.* Thrifts & Mortgage Finance 0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. Health Care 11.8% Biotechnology 1.2% Amgen, Inc. (a) Biogen Idec, Inc.* Celgene Corp.* Gilead Sciences, Inc.* Health Care Equipment & Supplies 1.8% Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.* C.R. Bard, Inc. CareFusion Corp.* Covidien PLC DENTSPLY International, Inc. Edwards Lifesciences Corp.* Intuitive Surgical, Inc.* Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.* Zimmer Holdings, Inc.* Health Care Providers & Services 2.1% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.* DaVita, Inc.* Express Scripts, Inc.* Humana, Inc. Laboratory Corp. of America Holdings* McKesson Corp. Medco Health Solutions, Inc.* Patterson Companies, Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellPoint, Inc. Health Care Technology 0.1% Cerner Corp.* Life Sciences Tools & Services 0.4% Agilent Technologies, Inc.* Life Technologies Corp.* Shares Value ($) PerkinElmer, Inc. Thermo Fisher Scientific, Inc.* Waters Corp.* Pharmaceuticals 6.2% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. (a) Eli Lilly & Co. Forest Laboratories, Inc.* Hospira, Inc.* Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* Perrigo Co. Pfizer, Inc. Watson Pharmaceuticals, Inc.* Industrials 10.6% Aerospace & Defense 2.6% Boeing Co. General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. (a) Northrop Grumman Corp. (a) Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. (a) United Technologies Corp. Air Freight & Logistics 1.0% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. "B" Airlines 0.1% Southwest Airlines Co. Building Products 0.0% Masco Corp. Commercial Services & Supplies 0.4% Avery Dennison Corp. Cintas Iron Mountain, Inc. (a) Pitney Bowes, Inc. (a) R.R. Donnelley & Sons Co. (a) Republic Services, Inc. Stericycle, Inc.* Waste Management, Inc. Construction & Engineering 0.2% Fluor Corp. Jacobs Engineering Group, Inc.* Quanta Services, Inc.* Shares Value ($) Electrical Equipment 0.5% Cooper Industries PLC Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. Industrial Conglomerates 2.6% 3M Co. Danaher Corp. General Electric Co. (a) Tyco International Ltd. Machinery 2.0% Caterpillar, Inc. Cummins, Inc. Deere & Co. (a) Dover Corp. Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC Joy Global, Inc. PACCAR, Inc. Pall Corp. Parker Hannifin Corp. Snap-on, Inc. Stanley Black & Decker, Inc. Xylem, Inc. Professional Services 0.1% Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc. (a) Road & Rail 0.9% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Trading Companies & Distributors 0.2% Fastenal Co. (a) W.W. Grainger, Inc. (a) Information Technology 18.9% Communications Equipment 2.1% Cisco Systems, Inc. F5 Networks, Inc.* Harris Corp. (a) JDS Uniphase Corp.* Juniper Networks, Inc.* Motorola Mobility Holdings, Inc.* Motorola Solutions, Inc. QUALCOMM, Inc. Computers & Peripherals 4.6% Apple, Inc.* Dell, Inc.* EMC Corp.* (a) Hewlett-Packard Co. Shares Value ($) Lexmark International, Inc. "A" NetApp, Inc.* SanDisk Corp.* Western Digital Corp.* Electronic Equipment, Instruments & Components 0.4% Amphenol Corp. "A" Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. Molex, Inc. TE Connectivity Ltd. Internet Software & Services 2.0% Akamai Technologies, Inc.* eBay, Inc.* Google, Inc. "A"* VeriSign, Inc. Yahoo!, Inc.* IT Services 3.9% Accenture PLC "A" Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.* International Business Machines Corp. MasterCard, Inc. "A" Paychex, Inc. SAIC, Inc.* Teradata Corp.* Total System Services, Inc. Visa, Inc. "A" Western Union Co. Office Electronics 0.1% Xerox Corp. Semiconductors & Semiconductor Equipment 2.3% Advanced Micro Devices, Inc.* (a) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp. "A"* First Solar, Inc.* (a) Intel Corp. (a) KLA-Tencor Corp. Linear Technology Corp. LSI Corp.* Microchip Technology, Inc. (a) Micron Technology, Inc.* Novellus Systems, Inc.* NVIDIA Corp.* Teradyne, Inc.* (a) Texas Instruments, Inc. (a) Xilinx, Inc. (a) Shares Value ($) Software 3.5% Adobe Systems, Inc.* Autodesk, Inc.* BMC Software, Inc.* CA, Inc. Citrix Systems, Inc.* Electronic Arts, Inc.* Intuit, Inc. Microsoft Corp. Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* (a) Symantec Corp.* (a) Materials 3.5% Chemicals 2.2% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. E.I. du Pont de Nemours & Co. (a) Eastman Chemical Co. Ecolab, Inc. (a) FMC Corp. International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. Praxair, Inc. Sigma-Aldrich Corp. The Mosaic Co. The Sherwin-Williams Co. Construction Materials 0.1% Vulcan Materials Co. (a) Containers & Packaging 0.1% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.* Sealed Air Corp. Metals & Mining 0.9% Alcoa, Inc. Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. (a) Titanium Metals Corp. United States Steel Corp. (a) Paper & Forest Products 0.2% International Paper Co. MeadWestvaco Corp. Telecommunication Services 2.9% Diversified Telecommunication Services 2.8% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. (a) Shares Value ($) Verizon Communications, Inc. (a) Windstream Corp. (a) Wireless Telecommunication Services 0.1% MetroPCS Communications, Inc.* Sprint Nextel Corp.* (a) Utilities 3.8% Electric Utilities 2.1% American Electric Power Co., Inc. Duke Energy Corp. (a) Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. (a) Progress Energy, Inc. Southern Co. Gas Utilities 0.1% AGL Resources, Inc. ONEOK, Inc. Independent Power Producers & Energy Traders 0.2% AES Corp.* Constellation Energy Group, Inc. NRG Energy, Inc.* Multi-Utilities 1.4% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. (a) Shares Value ($) PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. (a) Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. (a) Xcel Energy, Inc. Total Common Stocks (Cost $623,801,464) Preferred Stock 0.0% Consumer Discretionary Specialty Retail Orchard Supply Hardware Stores Corp. Series A* (Cost $1,287) Principal Amount ($) Value ($) Government & Agency Obligation 0.2% U.S. Treasury Obligation U.S. Treasury Bill, 0.015%**, 5/3/2012 (b) (Cost $1,159,917) Shares Value ($) Securities Lending Collateral 11.3% Daily Assets Fund Institutional, 0.18% (c) (d) (Cost $78,565,570) Cash Equivalents 0.5% Central Cash Management Fund, 0.07% (c) (Cost $3,751,469) % of Net Assets Value ($) Total Investment Portfolio (Cost $707,279,707)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $735,641,887. At December 31, 2011, net unrealized appreciation for all securities based on tax cost was $37,999,852. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $160,774,646 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $122,774,794. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2011 amounted to $76,083,857, which is 10.9% of net assets. (b) At December 31, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At December 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) S&P 500 Index USD 3/15/2012 20 ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stock and/or Other Equity Investments (e) $ $
